DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 6 of the response, filed 06/17/2021, with respect to the objections to the claims, have been fully considered and are persuasive.  The informalities have been removed from the claims; therefore, the objections to the claims have been withdrawn. 
Applicant’s arguments, see Page 6 of the response, filed 06/17/2021, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 6-9 of the response, filed 06/17/2021, with respect to the rejection of Claims 4-5 and 8-11 made under 35 U.S.C. §102(a)(1) and Claim 6 under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendments to Claim 4 regarding the cross-section of the propeller blade.  Therefore, the rejections of Claims 4-11 have been withdrawn. 
Applicant's arguments filed 06/17/2021, regarding the rejections of Claims 12-18, have been fully considered but they are not persuasive.  Neither Claim 12 nor Claim 18 disclose the limitations regarding the cross-section that are disclosed in Claim 4, and the additional amendments to Claims 12 and 18 fail to overcome the previously cited prior art.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvano (US Patent No: 6,099,256).
Regarding Claim 12: Silvano discloses a propeller (Figure 2, No. 10) for use with fluids, the propeller provided to move the fluid.  The propeller comprises a plurality of blades (11, 12); a rotational axis (through shaft 15); the plurality of blades extending outward from the rotational axis and disposed around the rotational axis (Figure 2); each blade of the plurality of blades forming a loop (Figure 2; Column 4, Lines 40-42) and having an intake portion, and exhaust portion and a tip portion extending radially outward from to the rotational axis (Figure 2);  the loop of each blade having an intake root and an exhaust root and a gap between the intake and exhaust roots (Figure 2, see previous OA); wherein the propeller has a configuration to generate non-axial lift and non-axial fluid flow that includes the tip portion beginning at a first deviation from zero of the roll value and extending to 90 degrees, wherein roll value is zero in a plane parallel to the hub axis (Figure 2); and wherein the propeller has a configuration to redirect the non-axial fluid flow to axial fluid flow that includes a vertical angle through the blade. The tip portion of each of the plurality of blades is 30- 75% of the blade and the vertical angle being between -45 and 45 degrees (Figure 2 – the limitations of the tip portion and the 
Regarding Claim 18: Silvano discloses a method of manufacturing a propeller (10) having a plurality of blades (11, 12), each blade of the plurality of blades having an intake portion, an exhaust portion, and a tip portion extending from the intake portion to the exhaust portion (see previous OA; the limitations of the intake, tip, and exhaust portions are arbitrary delimitations of the blade and thus can be selected to meet the claimed percentage of the blade).  The method comprising defining a plurality of parameter sections (Figure 2; the parameter sections are arbitrary delimitations of the blade and thus can be selected to meet the claimed blade and the claimed vertical angles) by selecting parameters including roll angle, rake, vertical angle values, wherein the selected values redirect lift; defining a parameter section at the transition from the intake portion to the tip portion by parameters to cause the amount of non-axial lift in the tip portion to be greater than the axial lift in the tip portion (Figure 2, functional language - the parameter section structure of the prior art is the same as the claimed parameter section structure; therefore, the prior art parameter section is capable of performing the claimed function and thus providing the transition structure); defining parameter sections to include a roll value of 90 degrees in the tip portion (see previous OA); and extrapolating between parameter sections to form smooth lines to form a blade (11, 12) configured to form a loop when attached to a hub (15) by attaching a plurality of the blades (11, 12) to the hub to form a propeller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvano.
Regarding Claim 13: Silvano discloses the propeller of Claim 12; however, Silvano fails to disclose explicitly rake of the blades of the plurality of blades being increasingly negative from the intake root through the first 30 percent to 40 percent of the blade, then increasing for the next 10 percent to 15 percent of each blade of the plurality of blades until it reaches positive values and continues to increase for an additional 20 percent to 40 percent of each blade of the plurality of blades and then leveling off for the remainder of each blade of the plurality of blades or decreases.
Silvano, however, does disclose changing a propeller’s performance by changing the amount of rake of the blades of said propeller (Column 1, Lines 32-37).  Therefore, the rake of the blades is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(ID(B).  In this case, the recognized result is that changing the rake of the 
Regarding Claims 15-17:.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvano as applied to claim 12 above, and further in view of Kari (GB 427,493 A).
Regarding Claim 14: Silvano discloses the propeller of Claim 12; however, Silvano fails to disclose the average pitch angle of the exhaust portion of the blades being greater than the average pitch of the intake portion. 
Kari teaches a propeller (Figure 1) comprising an intake portion (“a”) and an exhaust portion (“b”), wherein the average pitch angle of the exhaust portion of the blades is greater than the average pitch of the intake portion (Page 3, Lines 77-80).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the average pitch angle of the exhaust portion of the blades of the propeller of Silvano greater than the average pitch of the intake portion of the blades, as taught by Kari, for the purpose of improving the propulsive effect of the propeller (Page 1, Lines 12-15).
Allowable Subject Matter
Claims 4-11 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a propeller comprising a plurality of blades, each blade forming a loop and having a cross-section as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MICHAEL L SEHN/Examiner, Art Unit 3745         

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745